Citation Nr: 0718804	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for neck pain.

2. Entitlement to service connection for muscle tension 
headaches.

3. Entitlement to service connection for a right hip 
condition.

4. Entitlement to service connection for a right hand 
condition.

5. Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes in the acromioclavicular 
joint of the left shoulder, status post labral tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to 
January 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted the veteran's 
claim of entitlement to service connection for status post 
left shoulder labral tear with corrective arthroscopic 
surgery, with an evaluation of 0 percent, and denied the 
veteran's claims of service connection for neck pain, muscle 
tension headaches, a right hip condition, and a right hand 
condition.  The veteran perfected a timely appeal of these 
determinations to the Board.

In a September 2005 rating decision, the RO granted an 
initial disability rating of 10 percent for the veteran's 
left shoulder disability, but the veteran chose to continue 
his appeal of the rating.


FINDINGS OF FACT

1. There is no currently diagnosed neck condition or 
objective medical evidence of impairment of neck function.

2. The veteran incurred muscle tension headaches in service.

3. There is no diagnosis of a current right hip disability or 
competent medical evidence showing impairment of right hip 
function.

4. There is no medical diagnosis of any current right hand 
condition, and no competent medical evidence of impairment of 
right hand function.

5. With respect to the veteran's left shoulder, there is no 
nonunion or dislocation of the clavicle or scapula, nor any 
loose movement of the clavicle or scapula, and, even 
considering pain on motion, the veteran's left shoulder 
disability does not approximate limitation of arm motion to 
shoulder level.


CONCLUSIONS OF LAW

1. A current neck condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2. Muscle tension headaches were incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3. A current right hip condition was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4. A current right hand condition was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

5. The criteria for an initial disability rating in excess of 
10 percent for degenerative changes in the acromioclavicular 
joint of the left shoulder, status post labral tear, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an October 
2003 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board notes that adequate notice with respect to the 
information and evidence necessary to substantiate an 
increased rating claim was not provided.  However, in the 
veteran's statement attached to his February 2005 substantive 
appeal, the veteran argued for an increased disability rating 
for his shoulder disability by arguing that his shoulder 
disability was worse than his rating indicated.  Therefore, 
the Board finds that the veteran had actual knowledge of the 
criteria for a higher initial disability rating, and thus 
VA's failure to provide notice of this was nonprejudicial to 
the veteran.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in September 2006.  However, to the extent that the 
Board concludes below that the preponderance is against the 
veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA medical treatment 
records, two VA compensation and pension examinations, a 
letter from the veteran's chiropractor, a letter from the 
veteran's father, and written statements from the veteran and 
his representative are associated with the claims file.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran asserts that he is entitled to service connection 
for neck pain, muscle tension headaches, a right hip 
condition, and a right hand condition.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
claimant is afforded the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).

Service connection is specifically limited to cases where in-
service incidents of disease or injury have resulted in 
disability, so that, in the absence of proof of a disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Furthermore, the Court has indicated that "[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in 
part and vacated in part on other grounds by Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

A. Neck pain

The veteran argues that he suffers intense neck pain, 
secondary to his in-service shoulder injury.

The veteran's service medical records indicate that in March 
2002 the veteran complained of shoulder pain with neck pain 
and tightness, which began while he was lifting weights.  The 
veteran was diagnosed as having left trapezius muscle spasm.  
In July 2003, the veteran complained of pain from his 
shoulder shooting up the left side of the neck, with 
headaches due to pain in the neck.  On separation examination 
in October 2003, the veteran reported shoulder injury-related 
shooting pains up and down his arms, neck, and upper 
back/shoulder blade muscle.

A December 2003 VA medical note indicates that the veteran 
reported no limitations in functional status after his 
rotator cuff repair, except that he had pain so severe that 
it required narcotics and muscle relaxants for additional 
neck spasms and headaches.

A June 2004 VA medical note indicates that the veteran 
complained of persistent left-sided neck pain with tightness 
in the trapezius, that he did neck stretching exercises as 
recommended but continued to have difficulty, and that he did 
not have a limitation in range of motion or crepitus in the 
neck, just the pain from the left rhomboid and trapezius.  On 
physical examination, the veteran had full range of motion in 
the neck, with no cervical spine or other spine tenderness.

On November 2004 VA medical examination, it was noted that 
the veteran, on questioning, associated his neck pain with 
his left shoulder pain, and denied any true neck pain.  On 
examination, the neck was supple without masses, there was no 
anterior or posterior cervical adenopathy present 
bilaterally.  Range of motion was within normal limits, with 
flexion, extension, right lateral motion, and left lateral 
motion at 45 degrees, and right and left rotation at 80 
degrees.  It was noted that there was no pain, weakness, 
fatigue, lack of endurance, or incoordination affecting range 
of motion.  X-rays of the cervical spine were normal.  The 
examiner indicated that there was no pathology to render a 
diagnosis with respect to neck pain.

A November 2004 VA medical note indicates a normal range of 
motion of the cervical spine.

A May 2005 letter submitted from the veteran's chiropractor, 
Dr. G., indicates that the veteran had been under Dr. G.'s 
care since February 25, 2005, and that he had had a complex 
injury while on duty involving his neck, headaches, ribs, 
shoulder girdle, and left arm.  The letter also states that 
Dr. G. was working on the veteran's osseous and muscular 
structure, trying to align his head, neck, spine, ribs, and 
shoulder girdle and rehabilitate his muscles to hold the 
skeleton in place.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's service 
connection claim for a neck condition.

The Board recognizes the veteran's assertions that he has 
pain from his shoulder that radiates to his neck, which the 
medical evidence indicates is in his trapezius muscle.  
However, the record reflects no medical diagnosis of a neck 
or cervical spine disability nor any indication that function 
of the neck has been impaired.  Rather, on June 2004, October 
2004, and November 2004 VA physical examinations of the neck, 
the neck was found to have normal function.  Also, X-rays of 
the cervical spine have been normal, and, on November 2004 VA 
examination, the VA examiner indicated that there was no 
pathology to render a diagnosis with respect to neck pain.

The Board recognizes the May 2005 letter from Dr. G 
indicating treatment for a complex injury suffered while on 
duty involving the veteran's neck, headaches, ribs, shoulder 
girdle, and left arm.  However, the letter contains no 
medical diagnosis of any current neck condition, nor any 
indication of how the veteran's neck function is currently 
impaired.

Without medical evidence of a currently diagnosed neck 
condition or objective evidence of impairment of neck 
function, service connection is not warranted for neck pain.

B. Muscle tension headaches

The veteran's service medical records indicate that the 
veteran complained of headaches due to pain on the left side 
of the neck, shooting from the scapula.  On October 2003 
separation examination, the veteran indicated that he had had 
or had then frequent or severe headaches, and complained of 
having back of head/neck headaches almost daily.

On November 2003 VA medical examination, the veteran was 
diagnosed as having occasional muscle tension headaches.

After a review of the record, resolving reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
currently diagnosed muscle tension headaches condition is the 
same headache condition of which he complained while in 
service.  Thus, the Board determines that the veteran 
incurred muscle tension headaches in service.

Accordingly, service connection is warranted for muscle 
tension headaches.

C. Right hip condition

The veteran asserts that he incurred a right hip injury on a 
jump in late 2001, but did not seek medical care.  He also 
asserts that when his hip acts up it is painful, weak, and 
has poor mobility.

The veteran's service medical records are negative for any 
diagnosis or treatment of a hip condition, and, on October 
2003 separation examination, the veteran was noted to have 
had a normal evaluation of the lower extremities.  However, 
on October 2003 separation examination report of medical 
history, the veteran indicated that while in service he 
suffered a hip injury for which he did not seek medical care, 
and that the condition got worse over time.

VA medical treatment notes dated in June 2004 indicate that 
the veteran reported having chronic right hip pain, with 
persistent sensation of discomfort in the right anterior 
inferior iliac crest.  The veteran reported that he did not 
always have pain in the hip and retained reasonable range of 
motion of it, but intermittently experienced severe acute 
pain at both that site and also overlying the greater 
trochanter.  It was noted that even when the veteran was not 
experiencing pain, he had an odd sensation of something 
slipping or moving in his hip.  On physician examination of 
the hip, the veteran demonstrated full range of motion.  The 
veteran was diagnosed as having right hip pain, and it was 
recommended that the veteran have an orthopedic evaluation, 
since it had never before been evaluated.  The examiner 
indicated that most likely it was a little bit of subluxation 
and treatment would be strengthening exercises for the 
muscles around the joint. 

On November 2004 VA examination, examination of the hips was 
within normal limits bilaterally, with the veteran having 
full range of motion of the hips with flexion of 125 degrees 
bilaterally, extension of 30 degrees bilaterally, and 
internal rotation of 40 degrees bilaterally.  It was noted 
that range of motion was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination bilaterally, 
and there was no ankylosis present of the hip joints.  X-ray 
of the hip was noted to be normal.  The VA examiner noted 
that there was no pathology to render a diagnosis with 
respect to a right hip condition.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim for a right 
hip condition.  While the veteran indicated both during his 
October 2003 separation examination and on post-service 
examinations that he injured his hip in service, and asserts 
that when his hip acts up it is painful, weak, and has poor 
mobility, the record is negative for any diagnosis or 
objective medical evidence of current disability.  On 
November 2004 VA examination, the examiner indicated that 
there was no pathology to render a diagnosis with respect to 
a right hip condition, and X-rays of the right hip were 
normal.

The Board recognizes the June 2004 VA examiner's assessment 
of right hip pain.  However, the Board also notes that, at 
that time, there were no objective findings of functional 
impairment, and the veteran demonstrated full range of motion 
of the right hip.  Also, while the veteran was assessed as 
having right hip pain, no underlying right hip malady or 
condition was diagnosed or identified based on objective 
medical examination findings.

As there is no diagnosis of or competent medical evidence 
showing a current right hip disability, service connection 
for a right hip condition is not warranted.

D. Right hand condition

The veteran asserts that he suffered right hand trauma in 
service.

Service medical records dated in December 2001 indicate that 
the veteran complained of pain in the third right digit for 
one month from blunt trauma.  The examiner noted partial 
range of motion of the third digit and increased 
calcification over the third digit.  The veteran was 
diagnosed as having an old contusion over the third 
metacarpal phalangeal joint.  Plain film of the right hand 
was negative for fracture or dislocation.

On October 2003 separation examination, no hand disability 
was noted on examination.  However, the veteran noted in his 
report medical history that he had had joint calcification of 
the right hand, and fracture of the third metacarpal 
phalangeal joint.

On VA examination in November 2004, the veteran reported that 
he had intermittent pain in his hand, especially over the 
extensor surface of the wrist, that the pain was worse 
following use for greater than five minutes with fine 
dexterity movements.  On examination of the hands and 
fingers, the veteran did not have any difficulty tying 
shoelaces, fastening buttons, or picking up a piece of paper 
and tearing it with either hand, he was able to approximate 
the proximal transverse crease of the palm with all digits 
bilaterally, and his hand strength was within normal limits 
bilaterally.  Range of motion of the right hand was noted to 
be within normal limits.  For the bilateral thumb, range of 
motion was noted to be radial abduction 70 degrees, palmer 
abduction 70 degrees, metacarpal phalangeal flexion 60 
degrees, and interphalangeal flexion 60 degrees.  For the 
fingers, range of motion was noted to be distal 
interphalangeal flexion 90 degrees, proximal interphalangeal 
flexion 100 degrees, and metacarpal phalangeal flexion 90 
degrees.  It was also noted that there was no pain, weakness, 
fatigue, lack of endurance, or incoordination affecting the 
range of motion.  X-ray of the right hand was normal.  The VA 
examiner indicated that there was no pathology to render a 
diagnosis for a right hand condition.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's right hand claim.  
The only objective post-service medical evidence of the 
veteran's right hand condition is the November 2004 VA 
examination, in which the veteran was shown to have no 
functional disability, no diagnosed hand disability, and 
normal X-ray, and in which the examiner stated that there was 
no pathology to render a diagnosis for a right hand 
condition.  As there is no medical diagnosis of any current 
right hand condition, and no impairment of right hand 
function is shown in the medical evidence, service connection 
for a right hand condition is not warranted.

III. Increased Rating

The veteran also argues that he is entitled to an initial 
disability rating in excess of 10 percent for degenerative 
changes in the acromioclavicular joint of the left shoulder 
status post labral tear.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran is rated in this case under Diagnostic Code (DC) 
5203, for impairment of the clavicle or scapula.

Under DC 5203, a 10 percent evaluation is warranted for 
malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula without loose movement in either arm.  A 
20 percent evaluation is warranted for dislocation of the 
clavicle or scapula, or nonunion of the clavicle or scapula 
with loose movement in either arm.  Under this Diagnostic 
Code, impairment of the clavicle or scapula may also be rated 
on impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

Limitation of arm motion is rated under DC 5201.  Under DC 
5201, for the minor arm, limitation of shoulder motion at 
shoulder level warrants a 20 percent rating, and limitation 
to 25 degrees from the side warrants a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5201.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The record reflects that the veteran is right-hand dominant.

A December 2003 VA note indicates that the veteran had 
forward flexion symmetric to approximately 165 degrees, 
abduction to 120 degrees, extension to 40 degrees, external 
rotation to 50 degrees, extension to 40 degrees, external 
rotation to 50 degrees, internal rotation to the level of the 
T8 vertebrae, and that all of the maneuvers were performed 
without pain.  The veteran also had no apparent laxity or 
sag, 5/5 motor strength isolating the deltoids and 
supraspinatus and external rotators, and all of those 
maneuvers were performed without pain.  The examiner stated 
that the veteran appeared to be doing very well, but gave 
subjective complaints of significant and debilitating pain.  
The examiner also stated that the veteran may have been 
suffering from significant episodic pain, but that such pain 
was nor reproducible on examination.

A March 2004 VA note indicates that, on physical examination, 
the veteran had the following: full range of motion with 
forward flexion; abduction of 108 degrees; external rotation 
of 70 degrees with his arm at his side; internal rotation of 
T 10 bilateral; strength of +5/5; some crepitus in the 
scapular of the thoracic region; no subluxation of the 
glenohumeral joint, no apprehension with that; and the 
ability to shrug, protract, and react his scapulars normally, 
but when he lifted his arm, there appeared to be some 
asynchrony with a lag of the left scapular.  X-rays of the 
shoulder were normal.  The veteran was diagnosed as having 
left shoulder pain, primarily coming from the scapular 
thoracic region, although the primary problem may have been 
at the genohumeral joint.

June 2004 VA treatment records note that the veteran's 
shoulder demonstrated full range of motion.

August 2004 VA medical treatment records indicate that the 
veteran had full range of motion, no apprehension with 
abduction or external rotation of his shoulder, no pain or 
apprehension with abduction or external rotation of his 
shoulder, tenderness to palpation at the superomedial border 
of the scapula, no crepitus with motion, no winging of the 
scapula, and he was able to shrug and protract his scapulae 
normally.  The veteran was diagnosed as having 
scapulothoracic pain, with no shoulder muscle therapy.  

September 2004 VA notes indicate that computed tomography 
(CT) scan was normal with no signs of osteochrondroma.  On 
examination, the veteran had full range of motion, no winging 
of the scapula, and he was able to shrug and protract the 
scapula.  

On November 2004 VA examination of the shoulders, gross 
appearance of the shoulders was with normal limits 
bilaterally, the veteran had full range of motion of the 
shoulder with flexion of 180 degrees bilaterally, abduction 
of 180 degrees bilaterally, external rotation of 90 degrees 
bilaterally, and internal rotation of 90 degrees bilaterally.  
Range of motion was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination, and there was no 
ankylosis present in the shoulder joints.  The veteran was 
diagnosed as having status post shoulder surgery for labral 
test, resolved.

A November 2004 VA medical treatment note indicates the 
following: motor strength in upper extremities was 5 out of 5 
bilaterally, normal range of motion and strength of both 
shoulders, and examination of the left neck and shoulder 
region revealed probable trigger points over the left 
shoulder/neck region.  It was noted that magnetic resonance 
imaging (MRI) of the left scapula in September 2004 was 
unremarkable.  The veteran was diagnosed as having 
scapulothoracic pain, probably myofascial.

The veteran was afforded a second compensation and pension 
examination in May 2005.  On examination, the veteran had 180 
degrees of forward flexion, with a pain level of 2, 175 
degrees of abduction with a pain level of 5, 90 degrees of 
internal and external rotation with a pain level of 3-4, and 
40 degrees of internal and external rotation with a pain 
level of 3-4, and 40 degrees extension with no pain.  
Repetitive range of motion increased the pain to a level 7, 
with abduction and extension, and there was no increased 
weakness, decreased endurance, or incoordination produced 
during examination, there was tenderness with palpation over 
the scapular and trapezius muscle, there was no tenderness in 
the remainder of the shoulder, neck, glenohumeral joint, 
acromioclavicular joint, or bicep area.  There was no 
redness, warmth or effusion, strength was 5/5, and there was 
positive crepitus with range motion.  X-ray revealed normal 
left shoulder, and September 2004 MRI was noted to reveal no 
scan evidence of a bony injury or any other bony abnormality 
involving the scapula, and muscles and soft tissues around 
the scapula unremarkable.  It was also noted that September 
2004 CT scan revealed asymmetry of the distance between the 
anterior border of the left scapula and posterior border of 
the ribs, with 15 millimeters between the anterior border of 
the right scapula and the posterior border of the adjacent 
ribs, and only 5 millimeters between the left scapula and 
adjacent left ribs.  It was noted that an October 2003 MRI 
showed an increase in focal irregularly of the distal 
supraspinatus tendon, suggesting increasing degenerative 
fraying or partial thickness tear, with a full thickness tear 
not identified.  It was also noted that radiology examination 
of the left shoulder in September 2003 showed mild 
degenerative changes of the left acromiocavicular joint along 
with body having changes that may be the sequelae of prior 
trauma or possibly surgery.

After a review of the record, the Board finds that the 
veteran's shoulder disability does not approximate a 20 
percent rating or higher under either DC 5203 or DC 5201.  
The Board acknowledges the evidence of record showing mild 
degenerative changes of the left acromiocavicular joint and 
pain and crepitus on motion of the left shoulder.  However, 
the medical record does not show nonunion or dislocation of 
the veteran's clavicle or scapula, nor any loose movement of 
the clavicle or scapula.  Also, the veteran's arm motion has 
consistently been noted to be essentially normal or at most 
only slightly diminished, and, even considering pain on 
motion and additional functional impairment not contemplated 
in the rating criteria, the evidence does not show that the 
veteran's left shoulder disability approximates limitation of 
motion to shoulder level.

In short, although the veteran's left shoulder is impaired, 
it is not impaired to the level of disability required for a 
20 percent rating under either DC 5201 or DC 5203.  
Accordingly, a rating in excess of 10 percent for 
degenerative changes in the acromioclavicular joint of the 
left shoulder, status post labral tear, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of 


reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1. Entitlement to service connection for neck pain is denied.

2. Entitlement to service connection for muscle tension 
headaches is granted.

3. Entitlement to service connection for a right hip 
condition is denied.

4. Entitlement to service connection for a right hand 
condition is denied.

5. Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes in the acromioclavicular 
joint of the left shoulder, status post labral tear, is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


